Citation Nr: 1827314	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  12-12 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left elbow disability.

2.  Entitlement to an initial compensable evaluation for residuals of a right foot fracture. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran served on active duty from June 1970 to September 1993.  

The claim of service connection for left elbow disability comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2016, the Board remanded the issue of service connection for left elbow disability for further development and adjudication.  The claim has been returned to the Board and is ready for appellate disposition.  The Board also remanded the issue of service connection for residuals of right foot fracture, which was awarded in an August 2016 rating decision.  The Board additionally disposed of claims pertaining to service connection for bilateral hearing loss and entitlement to increased compensation for right knee degenerative joint disease, anxiety with posttraumatic disorder, lumbar strain, left shoulder degenerative joint disease, and tinnitus.  These matters are no longer before the Board.  

As noted above, service connection for residuals of right foot fracture was awarded in August 2016.  An initial noncompensable evaluation was assigned effective from June 2009.  The Veteran appealed the initial noncompensable rating.  See September 2016 notice of disagreement.  The Board takes limited jurisdiction of this issue for corrective action pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The RO is still working on the issue of service connection for sleep apnea; consequently, the issue is not currently before the Board and the Board will not assume jurisdiction over the issue.




FINDINGS OF FACT

A chronic left elbow disability was not shown during service; degenerative arthritis of the left elbow was not present until many years thereafter, and it is not shown to be related to his military service.


CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for a left elbow disability.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the issue decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain conditions, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree (generally meaning to at least 10-percent disabling) within a year after the Veteran's discharge from service.  This presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

The question of whether the Veteran has a left elbow disability is not in dispute.  He has been diagnosed with left elbow degenerative arthritis.  See e.g. August 2016 report of VA examination.  What is in dispute, however, is whether this disability incepted during his service or is otherwise related or attributable to his service.  After reviewing the evidence, the Board finds that service connection must be denied because the preponderance of the evidence is against such a finding.  

The Veteran contends he originally injured his left elbow playing football as a cadet at the US Air force Academy and was treated while on active duty.  The Veteran's service treatment records do show he was diagnosed with olecranon bursitis in June 1981.  There were some complaints of chronic left elbow pain in July and August 1991.  However, to the extent the Veteran is asserting that he has had continuing or ongoing problems with his left elbow since service; these statements are not found to be credible for the purpose of establishing a continuity of symptomatology since his service.  38 C.F.R. § 3.303(b); Layno v. Brown, 6 Vet. App. 465 (1994); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Notably, there was no treatment for 10 years between 1981 and 1991 and reports of medical examination dated in September 1981, October 1985, May 1987, and September 1989 were negative for objective clinical findings such as a pertinent diagnosis of a left elbow disability.  Also realize that this notion of showing continuity of symptomatology since service only applies to the disorders specifically defined as "chronic" according to 38 C.F.R. § 3.309(a), and arthritis is such a condition.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2012).

The Veteran's service ended in 1993 and the first post-service documented finding of elbow pain was in 2011.  An August 2011 magnetic resonance imaging (MRI) first revealed mild degenerative changes, some 18 years after service.  See 38 C.F.R. § 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2012).  Thus, the evidence of record reveals there was a prolonged period of time, following the conclusion of his service without relevant medical complaint or treatment, and this may be considered as evidence against the claim.  Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  

As a chronic (meaning permanent) left elbow disability was not shown during service or for many years thereafter, service connection may only be granted if there is some competent and credible evidence otherwise linking or attributing the current disability owing to this condition to the Veteran's service.  See 38 C.F.R. § 3.303(d) (permitting the granting of service connection even when the initial diagnosis was post service, so long as the evidence, including that pertinent to service, establishes the disorder was incurred in service).  Here, though, there is no such competent and credible medical evidence, to include after the Veteran was examined by VA in 2016.  

After reviewing the record, to include the service treatment records and post-service VA medical records, and with consideration of the Veteran's statements, the VA examiner in July 2016 opined the Veteran's left elbow disability was less likely as not incurred in or caused by service.  The examiner reasoned that the bursitis the Veteran had in service was self-limiting and managed with conservative treatment.  The examiner further noted that the Veteran's service treatment records were silent from 1981 to 1991 and post-service from 2011 until the present.  The examiner found no chronicity of a left elbow condition in the service treatment records.  At the Veteran's initial primary care visit at VA in 1999 the Veteran did not list an elbow compliant.  The examiner further indicated that an entry dated in September 2001 revealed the Veteran had a job that required lifting of heavy boxes.  The examiner stated that the Veteran's current physical examination showed no evidence of active bursitis and concluded the condition had resolved.  The examiner noted that medical articles discussed showed that heavy lifting was a contributing factor to osteoarthritis.  There was no causal relationship between degenerative arthritis and bursitis.  The examiner concluded the weight of the medical literature was against such a finding and thus, his elbow condition was not caused by service.   

The Board realizes the Veteran is competent to report symptoms of pain in his left elbow.  The question for the Board, however, is whether there is competent evidence establishing an etiological link between the specific diagnoses and service.  These are complex diagnoses requiring medical training, credentials, and expertise to competently diagnose and assess as to etiology.  Consequently, the Veteran's lay observations as to pain-related symptoms do not equate to competent medical evidence for service connection purposes.

A chronic left elbow disability was not diagnosed during service or for almost two decades thereafter.  The competent and credible medical evidence of record does not support a finding that the condition is related or attributable to the Veteran's active duty service.  Accordingly, service connection for left elbow disability must be denied.  38 C.F.R. § 3.303.

In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for left elbow disability is denied.


REMAND

As noted in the Introduction, in August 2016, the RO granted service connection for residuals of a right foot fracture and assigned an initial noncompensable evaluation effective June 2009.  The Veteran expressed disagreement with the initial noncompensable rating assigned in September 2016.  The RO did not acknowledge receipt of the notice of disagreement or responsively issue a statement of the case on that issue.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the matter for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238   (1999).  

On remand, therefore, the Veteran must be provided a statement of the case that addresses the issue of entitlement to an initial compensable rating for residuals of a right foot fracture.  The Veteran must be notified of the time limit within which a substantive appeal must be filed in order to perfect an appeal on the issue to secure appellate review by the Board.

Accordingly, the case is REMANDED for the following action:

Appropriate action, including the issuance of a statement of the case and notification of the Veteran's appellate rights on the issue of an entitlement to an initial compensable rating for residuals of a right foot fracture is necessary.  38 C.F.R. § 19.26 (2017).  The Veteran and his representative are reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2017).  If the Veteran perfects the appeal as to this issue, the issue must be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


